Citation Nr: 1609486	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-20 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a skin rash of the lower legs, to include eczema, dermatitis, and cellulitis.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left leg shin splints, to include whether reconsideration is warranted.

5.  Entitlement to a compensable rating for right leg shin splints.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986.  He also served in the U.S. Army Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from September 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the September 2013 rating decision, the RO, inter alia, denied service connection for a psychiatric disorder, to include PTSD and an adjustment disorder with mixed anxious and depressed features; sleep apnea; and a skin rash on the lower legs.  The RO also denied a compensable rating for right leg shin splints.  In the May 2014 rating decision, the RO, inter alia, denied service connection for cellulitis of the lower legs; determined that new and material evidence had not been received to reopen a previously denied claim of service connection for left leg shin splints; and denied TDIU.  

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

At the hearing, the Veteran's representative attempted to raise the issue of entitlement to service connection for venous thrombosis of the lower extremities.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

In October 2015, the Board denied the Veteran's motion to advance his case on its docket.  38 U.S.C.A. § 7101(a) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

The issues of entitlement to service connection for a psychiatric disorder, sleep apnea, a skin rash of the lower legs, and left leg shin splints, the issue of entitlement to a compensable rating for right leg shin splints, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied service connection for left leg shin splints.  The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision. 

2.  The evidence received since the final June 1992 rating decision denying service connection for left leg shin splints also includes official service department records, in existence and not previously associated with the claims file, which relate to ongoing shin splints.



CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying service connection for left leg shin splints is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991)

2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for left leg shin splints is reconsidered.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118. 

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i) (2015).   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Background

In pertinent part, service treatment records corresponding to the Veteran's period of active duty show that in April and May 1986, he was seen in connection with complaints of bilateral shin pain.  The assessment was possible shin splints.  At his May 1986 military separation medical examination, the Veteran reported a history of shin splints for which he was under treatment.  

In March 1992, the Veteran submitted a claim for entitlement to service connection for bilateral shin splints.  In support of his claim, the Veteran submitted an October 1990 Physical Profile form completed in connection with his membership in the Army Reserve.  The profile noted a medical condition of shin splints and an assignment limitation of "no running."

A May 1992 VA medical examination was conducted.  The Veteran reported that he had been given a permanent physical profile due to shin splints manifested by sharp pains in both lower legs.  On examination, the Veteran complained of pain in the anterior tibial areas, increased with running or walking fast.  X-ray studies were negative.  After examining the Veteran and reviewing the record, the examiner diagnosed right anterior lower tibial tenderness.  The examiner indicated that no other positive lower extremity diagnosis could be made on the basis of the currently available evidence.  The examiner also diagnosed exogenous obesity.  

In a June 1992 rating decision, the RO granted service connection for shin splints of the right leg and assigned an initial noncompensable rating.  The RO denied service connection for shin splints of the left leg, finding that the condition had not been found on examination.  The Veteran was duly notified of the RO's determination and his appellate rights in a July 1992 letter but he did not appeal, nor was new and material evidence received within the applicable time period.  Neither the Veteran nor his representative has contended otherwise.  

In March 2014, the Veteran requested reopening of his claim of service connection for shin splints of the left leg.  He claimed that he had been having severe pain in his left shin since 1985 and had been wearing leg wraps and compression stockings since that time.  He also claimed that he had been awarded Social Security disability as a result of his shin splints.  

Records obtained from the Social Security Administration show that the Veteran filed a claim for disability benefits in January 2013, alleging disability due to multiple conditions, including diabetes mellitus with neuropathy in the lower extremities for the past 10 years; compression stockings prescribed five years prior; lower extremity cellulitis; and sleep apnea for the past five years.  He was awarded disability benefits effective in March 2013 due to peripheral neuropathy, obesity, and other hyperalimentation.  

In support of his application to reopen, the Veteran submitted additional evidence, including selected clinical records corresponding to his membership in the Army Reserve.  This evidence includes a June 1990 retention physical examination report noting a history of shin splints for which the Veteran was on a profile.  

The Veteran also submitted a January 2013 letter from his private physician who indicated that the Veteran had ongoing bilateral lower leg pain and swelling which "stems from a fall off a tank while in the military."  The physician further indicated that the injury had made it "prohibitive for him to stand at his previous job due to same.  It is painful for him to walk any distance.  He cannot squat or get onto his knees because of this pain and injury."  

In a November 2014 statement, the Veteran's private physician indicated that since November 2011, he had treated the Veteran on a repeated basis for cellulitis.  He noted, however, that the Veteran had reported that, in retrospect, he had battled symptoms of cellulitis dating back to the 1980's during his military service but had not recognized it as such during that time.  The physician indicated that he had reviewed the Veteran's military records and felt that the current cellulitis "is a result of his ongoing shin splints, which have caused inflammation and swelling, leading to venous stasis in his legs, and eventually producing the infection (Cellulitis) in the legs."  He indicated that "[t]herefore, it is more likely than not that the infection is a direct result of his shin splints, which were triggered by his military duty.  The physician further noted that "[i]t is my understanding that the shin splints on the right are service connected, but not on the left.  I do take exception to this, as the military record indicates that [the Veteran] complained of both legs being bothersome at that time.  

Analysis

As set forth above, the Veteran's claim of service connection for left leg shin splints was previously denied by the RO in an unappealed June 1992 rating decision on the basis that although the service treatment records showed complaints of bilateral shin splints, absent a diagnosis of current left leg shin splints, service connection was not warranted.  See e.g. 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  

The record on appeal shows that the Veteran was duly notified of the RO's decision and his appellate rights in a July 1992 letter, but he did not appeal nor submit new and material evidence in the following year.  The Veteran does not contend otherwise.  Thus, the June 1992 rating decision is final.   

In this appeal, the Veteran now seeks to reopen his claim of service connection for left leg shin splints.  The Board notes that the additional evidence received in connection with the Veteran's application to reopen includes service department records that existed, including Reserve records, but had not been previously associated with the claims file.  This record includes a notation of continuing shin splints.  Where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Id.  Given the additional service department records and the Veteran's contentions, the Board finds that reconsideration of the Veteran's claim of service connection for left leg shin splints on a de novo basis is required.


ORDER

The claim of entitlement to service connection for left leg shin splints is reconsidered; the claim is granted to this extent only.  


REMAND

As set forth above, the record on appeal reflects that in addition to his period of active duty, the Veteran had additional service in the Army Reserve.  It does not appear that the necessary efforts to obtain complete records pertaining to this service have been undertaken.  Under these circumstances, additional evidentiary development efforts are required as medical records corresponding to the Veteran's membership in the Army Reserve may be relevant to the current claims.  38 U.S.C.A. § 101(22)(C) (West 2014); 38 C.F.R. § 3.6(c) (2015).

The Veteran also reports receiving ongoing treatment at the Minneapolis VA Medical Center (VAMC).  The record on appeal contains clinical records from that facility prior to January 2015 only.  The necessary efforts to obtain more recent records must be undertaken in order to comply with VA's duty to assist.  38 C.F.R. § 3.159.  

Service connection for a psychiatric disorder

The Veteran contends that he developed a psychiatric disorder as a result of stressful experiences during active duty.  In particular, he claims that during his tour of duty in Germany, he was tasked with responding to the 1986 bombing of the La Belle Disco.  He recalls transporting many wounded and maimed victims to the hospital and thereafter experiencing nightmares of the event, as well as flashbacks and outbursts of anger.  See e.g. April 2013 statement.  

In addition to this reported stressor, during a July 2013 VA psychiatric examination, the Veteran reported that when he was stationed at "the rock," he heard a gunshot and thereafter discovered the body of a soldier who had committed suicide after he had been demoted from E6 to E4.  At his July 2015 Board hearing, the Veteran indicated that the incident had occurred in 1985 or 1986 in Germany.  

At the July 2013 VA psychiatric examination, the examiner apparently considered the Veteran's reported stressors as both corroborated and adequate to meet Criterion A for a diagnosis of PTSD.  The examiner, however, ultimately concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed adjustment disorder with mixed anxious and depressed features.  He concluded that the Veteran's psychiatric disorder was secondary to having recently been fired from his job of 27 years and was unrelated to his military service.  

Since that time, additional evidence has been introduced into the record, including an October 2013 letter from the Veteran's private physician who indicated that "[t]his letter is to provide supporting documentation to the VA medical record, which clearly outlines post traumatic stress disorder, as a DIRECT result of being involved in, and helping victims of, the 1986 Berlin disco bombing.  Prior to this event, he relates NO history of PTSD, or triggering episodes and therefore this is the logical link to his current diagnosis."  Additionally, in November 2013, the Veteran's physician provided an examination report containing a diagnosis of PTSD.  

After reviewing the available record in its entirety, the Board finds that an additional VA examination is necessary to clarify the nature and etiology of the Veteran's current psychiatric disability.  

In addition, the Board finds that clarification is required regarding the Veteran's reported stressors.  The record contains an unsigned March 2014 document (labeled "Appendix A" in VBMS) apparently prepared by the RO which suggests that the Veteran's claimed stressor regarding the 1986 disco bombing had been conceded.  Subsequent records, however, indicate that the RO concluded that the Veteran's claimed stressor had not been corroborated.  See e.g. May 2014 Supplemental Statement of the Case, noting that because service department records did not include temporary orders indicating that the Veteran was in the vicinity of the disco bombing, "we cannot concede your in-service stressor."  The Board, however, can find no indication in the record that any attempt was made to obtain evidence corroborating the Veteran's alleged stressors.  The Board finds that VA has a duty to assist the Veteran in obtaining any available corroborative evidence from the service department.

Service connection for sleep apnea

The Veteran contends that his current sleep apnea had its inception during active service as evidenced by the fact that he developed snoring therein.  

In support of his claim, the Veteran has submitted lay statements attesting to his snoring during active duty.  For example, in a March 2013 statement, the Veteran's sister stated that prior to the Veteran's active duty, he did not snore.  She indicated that in 1985, however, he came home for her wedding and she noticed that when he slept at night, he snored extremely loudly and was gasping for breath while sleeping. 

In an August 2014 statement, an individual who lived with the Veteran from 1985 to 1998 indicated that the Veteran was a heavy snorer, especially when sleeping on his back.  He indicated that although the excessive snoring pattern wasn't a daily occurrence, it was fairly routine.  At times, the Veteran would fall dead asleep while sitting upright.  If his head tilted forward to his chest, he would begin snoring and at times completely and suddenly stop for a minute or two, at which point he would bolt awake with a startled expression and take a deep gasp or two then immediately fall back to sleep.  

In addition to these lay statements, the Veteran has also submitted a May 2014 statement from his private physician who indicated that he had reviewed the Veteran's witness statements regarding loud snoring and gasping for air.  The physician indicated that such symptoms were indicative of sleep apnea and that these statements therefore created a link to service.  He therefore concluded that the Veteran's current sleep apnea more likely than not originated in the 1980's during active service.  The physician acknowledged that the Veteran's service treatment records were negative for any mention of sleep apnea, but noted that as far as he was aware, there was no specific testing for sleep apnea in those days and it would therefore make sense that there is no record of it during service.

In February 2015, a VA physician reviewed the record and noted that the Veteran had multiple medical problems including morbid obesity and diabetes mellitus.  He had been issued a CPAP machine for sleep apnea in February 2013, at which time he gave a history of obstructive sleep apnea for last 10 years only.  The VA physician further noted that the risk of sleep apnea rises with increasing body weight and age, and that patients with diabetes had three times the risk of having sleep apnea.  He further noted that the Veteran's service treatment records were negative for notations of sleep apnea and that there was no documentation of pertinent symptoms, such as snoring and daytime sleepiness, which would indicate sleep apnea in service.  Under these circumstances, he concluded that sleep apnea was less likely than not incurred in service.  

After considering the record, the Board finds that an additional medical opinion is required.  Although the VA examiner is correct that the Veteran's service treatment records are entirely silent for any indication of sleep apnea, snoring, or apneic episodes during his period of active duty, the Veteran has submitted statements from individuals who witnessed episodes of snoring and gasping for air during active duty.  A medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006).  The private opinion is also inadequate as it does not consider other relevant factors such as the Veteran's obesity.  Under these circumstances, a remand is necessary for a medical opinon which considers the entire record on appeal, including lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Service connection for a skin rash of the lower legs, to include eczema, dermatitis, and cellulitis

The Veteran contends that he developed a rash of his lower extremities during active duty which has persisted to the present day.  He claims that he currently has cellulitis, eczema, and dermatitis of his lower extremities which may be causally related to an incident during active duty in which he spilled diesel fuel on his legs.  More recently, he has contended that his cellulitis may be secondary to his service-connected shin splints.  

In a January 2013 VA medical examination, the examiner noted that the Veteran's service treatment records documented episodes of treatment for dermatitis and Athlete's foot in 1985 and 1986, although subsequent service treatment records were negative for notations of a skin condition during active duty.  The examiner further noted that post service clinical records showed that the Veteran had been diagnosed as having cellulitis in 2011 as well as chronic stasis dermatitis.  The examiner concluded that the Veteran's current skin condition, apparently cellulitis and chronic stasis dermatitis, was less likely than not incurred in service.  The examiner also noted that there was no evidence of ongoing skin issues since military service and that the Veteran only recently developed edema, venous stasis changes, and cellulitis.  

In support of his claim, the Veteran thereafter submitted a November 2014 statement from his private physician who indicated that although he had been treating the Veteran for many years, he had only initiated treatment for ongoing cellulitis in November 2011.  The physician noted that, however, that the Veteran had reported that in retrospect, he had battled symptoms of cellulitis dating back to the 1980's during his military service but had not recognized it as such during that time.  The physician indicated that he had reviewed the Veteran's military records and felt that the Veteran's current cellulitis "is a result of his ongoing shin splints, which have caused inflammation and swelling, leading to venous stasis in his legs, and eventually producing the infection (Cellulitis) in the legs."  He indicated that "[t]herefore, it is more likely than not that the infection is a direct result of his shin splints, which were triggered by his military duty.  

After considering the record, the Board finds that an additional medical opinion is required prior to further consideration.  Again, the January 2013 VA examiner failed to consider the Veteran's reports of ongoing skin problems since service.  Additionally, the record remains unclear as to the nature of the Veteran's current skin condition.  The record on appeal contains notations of multiple skin conditions, including dermatitis, cellulitis, etc.  An opinion regarding the etiology of each condition is required.  Finally, given the Veteran's recently raised theory of secondary service connection, a medical opinion is necessary to address whether any or all current skin conditions are causally related to or aggravated by the service-connected shin splints.  Barr, 21 Vet. App. at 312.  The Board has considered the April 2014 VA medical opinion addendum, but finds it inadequate as to the question of secondary service connection.  The addendum states only that the opinion from the Veteran's private physician does not support the claim of secondary service connection.  It does not, unfortunately, provide an alternative etiological explanation or rationale.  

Entitlement to service connection for left leg shin splints

As set forth above, the Veteran seeks service connection for left leg shin splints.  Service connection is currently in effect for right leg shin splints.  The Veteran has submitted a November 2014 statement from his private physician who suggests that the Veteran's current left leg shin splints were incurred in service.  The opinion, however, is not definitive and contains incomplete rationale.  The Veteran, however, has not yet been afforded a VA medical examination in connection with this claim.  This must be remedied on remand.  38 C.F.R. § 3.159(c)(4).  

Entitlement to a compensable rating for right leg shin splints

At his July 2015 Board hearing, the Veteran testified that his lower extremity symptoms included severe pain, swelling, and fluid buildup requiring the use of compression stockings, elevation, and pump.  He indicated that he was unable to bend his knee and had difficulty putting on his shoes and socks.  He claimed that he experienced significant functional loss as a result of his service-connected lower extremity disability to the point that he now needed a walker to ambulate.  

After reviewing the record on appeal, the Board finds that an additional VA medical examination is warranted.  In this case, the clinical evidence reflects multiple lower extremity diagnoses, including nonservice-connected diabetic peripheral neuropathy, venous thrombosis, cellulitis, and venous stasis.  Symptoms associated with a nonservice-connected disability may not be considered in rating the Veteran's service-connected shin splints.  38 C.F.R. § 4.14 (2014) (2015).  Because the record is unclear as to the symptoms associated with the service-connected disability versus the nonservice-connected disability, an examination is necessary.  

Entitlement to TDIU  

Given the Veteran's contentions and the evidence of record, the Board finds that the Veteran's pending appeal claims must be resolved prior to further consideration of his entitlement to for a total rating based on individual unemployability.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional needed information from the Veteran, contact the service department or other appropriate repository of records and request complete service treatment and personnel records corresponding to the Veteran's service in the U.S. Army Reserve.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After obtaining any additional needed information from the Veteran, contact the service department, the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the Veteran's claimed stressors referenced above.  If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Obtain clinical records from the Minneapolis VA Medical Center (VAMC) for the period from January 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

If the Veteran exhibits PTSD, the examiner should specifically state whether any corroborated stressor is adequate to support a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  If so, the examiner must opine whether the Veteran's PTSD is related to such stressor or stressors.  

If a psychiatric diagnosis other than PTSD, or in addition to PTSD, is diagnosed, the examiner must opine whether it is at least as likely as not that each psychiatric disorder identified is causally related to the Veteran's active service or any incident therein. 

The examiner must comment on the July 2013 VA examination and the October 2013 private physician statement.

6.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's sleep apnea from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by, or had its onset in, military service.  The examiner must specifically address the February 2015 VA etiological opinion, the Veteran's lay and buddy statements regarding his in-service snoring and gasping for breath, and the May 2014 letter from the Veteran's private physician.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left shin splints.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner should provide an opinion as to whether it is at least as likely as not that any current left leg shin splint disability identified on examination is causally related to the Veteran's active service or any incident therein, to include in-service notations of shin splints.  

Second, the examiner should provide an opinion as to whether it is at least as likely as not that any current left leg shin splint disability identified on examination is causally related to or aggravated by the service-connected right leg shin splints.  

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right leg shin splints.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

After examination and review of the record, the examiner must clearly delineate all symptoms and pathology attributable to the service-connected right leg shin splints, to include pain, swelling, fluid buildup, loss of motion, and functional loss.  The examiner should also assess the severity of each symptom.  If the Veteran exhibits any right lower extremity symptoms and/or pathology which is not associated with the service-connected right leg shin splints, the examiner must expressly state.  

9. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his skin disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all diagnoses of skin disorders present during the appeal period.

Second, for each such disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  (1) the Veteran's lay statements that he developed a rash of his lower extremities during active duty which has persisted to the present day and that his cellulitis may be secondary to his service-connected shin splints; (2) the Veteran's service treatment records which note dermatitis and Athlete's foot; (3) the January 2013 VA medical examination; and (4) a November 2014 private physician statement that he felt that the Veteran's current cellulitis was due to shin splints.  

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

12.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


